                                                           Case 2:17-cv-01876-JAD-VCF Document 26 Filed 04/18/19 Page 1 of 3



                                                       1   MICHAEL C. VAN, ESQ.
                                                           Nevada Bar No. 3876
                                                       2   KARL A. SHELTON, ESQ.
                                                           Nevada Bar No. 12868
                                                       3   8985 South Eastern Avenue, Suite 100
                                                           Las Vegas, Nevada 89123
                                                       4   Telephone: (702) 478-7770
                                                           Facsimile: (702) 478-7779
                                                       5   Email: michael@shumwayvan.com
                                                           Email: karl@shumwayvan.com
                                                       6   Attorneys for Plaintiff
                                                       7                                UNITED STATES FEDERAL COURT
                                                       8                                           DISTRICT OF NEVADA
                                                       9                                                              Case No.: 2:17-CV-01876-JAD-VCF
                                                             MARK EDWARDS DAVIS, LLC and DREAM
                                                      10     CONNECTIONS INTERNATIONAL, INC.,
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                          Amended Order Granting
                                                      11                             Plaintiffs,                        Plaintiff's Amended Motion for
                                                                                                                      [PROPOSED] ORDER GRANTING
       8985 South Eastern Avenue, Suite 100




                                                                                                                               Default
                                                                                                                      PLAINTIFF’S      JudgmentMOTION
                                                                                                                                     AMENDED
                                                      12              vs.
                                                                                                                          FOR DEFAULT JUDGMENT
             Las Vegas, Nevada 89123




                                                      13     ENGAGE ENTERPRISES, LLC, and OLEG
                                                             VYDRA;                                                             ECF No. 23
                                                      14

                                                      15                              Defendants.

                                                      16            THIS MATTER comes before the Court on Plaintiffs Mark Edward Davis, LLC and Dream
                                                      17   Connections International Inc.’s Amended Motion for Default Judgment, ECF [23], hearing held
                                                      18   on April 8, 2019
                                                      19       I.      Background
                                                      20            On July 7, 2017 Plaintiffs filed their Verified Complaint and Petition for Injunctive Relief
                                                      21   against Defendants. (ECF No. 1). Service of the Complaint was completed, as detailed in the Proof
                                                      22   of Service filed September 19, 2017. (ECF No. 19). Despite being served with summonses and
                                                      23   copies of the Complaint, neither defendant has responded to the Complaint or otherwise appeared
                                                      24   in this case.
                                                      25            Plaintiffs filed a Motion for Preliminary Injunction. (ECF No. 6) On July 26, 2017. On
                                                      26   August 16, 2017, this Court granted Plaintiffs’ Motion for Preliminary Injunction. (ECF No. 11).
                                                      27   This Court issued an Order Granting Plaintiff’s Motion for Preliminary Injunction on August 25,
                                                      28   2017. (ECF No. 15). The Clerk of the Court entered default on September 20, 2017 (ECF No. 20).

                                                                                                        Page 1 of 3
                                                           Case 2:17-cv-01876-JAD-VCF Document 26 Filed 04/18/19 Page 2 of 3



                                                       1   Plaintiffs thereafter moved for default judgement on March, 14, 2014 (ECF no. 21), which this

                                                       2   Court denied without prejudice on September 18, 2018 (ECF. No. 21). Plaintiffs thereafter filed

                                                       3   their Amended Motion for Default Judgment on December 3, 2018.

                                                       4              Plaintiffs allege breach of contract and copyright infringement related to Defendants’

                                                       5   appropriation of Plaintiff’s intellectual property for use in a competitive enterprise in violation of

                                                       6   clickwrap agreement associated with Plaintiffs’ internet-based match-making service. Plaintiff

                                                       7   claims statutory damages pursuant to 17 U.S.C § 504(c) in the amount of $30,000.00 and

                                                       8   permanent extension of the previously granted Preliminary Injunction.

                                                       9       II.       Legal Standard for Entry of Default Judgment
                                                      10              Federal Rule of Civil Procedure 55(b)(2) permits the Court, following a defendant’s
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11   default, to enter a final judgment in a case. This Court my find entry of default judgment
       8985 South Eastern Avenue, Suite 100




                                                      12   appropriate in consideration of (1) the possibility of prejudice to the plaintiff; (2) the merits of the
             Las Vegas, Nevada 89123




                                                      13   plaintiff's substantive claims; (3) the sufficiency of the complaint; (4) the sum of money at stake

                                                      14   in the action; (5) the possibility of a dispute concerning material facts; (6) whether the default was

                                                      15   due to the excusable neglect; and (7) the strong public policy favoring decisions on the merits.

                                                      16   Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).

                                                      17              Having considered the McCool factors as applied to the present case, the Court finds that

                                                      18   factors 1-6 weigh heavily in favor of granting Plaintiffs’ present motion, while the strong public

                                                      19   policy in favor of deciding cases on their merits, weighs in opposition to granting Plaintiffs’ motion

                                                      20   it is heavily outweighed by factors 1-6.

                                                      21       III.      Conclusion

                                                      22              Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Amended Motion for Default

                                                      23   Judgment (ECF no. 23) is Granted.

                                                      24              IT IS FURTHER ORDERED that the previously granted Preliminary Injunction (ECF no.

                                                      25   15) is hereby permanently extended and the Court RESTRAINS AND ENJOINS Defendants, their

                                                      26   agents, servants, employees, attorney, and all others in active concert or participation with
                                                      27   Defendants, from using or simulating Plaintiffs’ proprietary systems, programs, tours, itineraries,

                                                      28   or trade names without Plaintiffs’ express authorization, from publishing any materials, webpages,


                                                                                                         Page 2 of 3
                                                           Case 2:17-cv-01876-JAD-VCF Document 26 Filed 04/18/19 Page 3 of 3



                                                       1   promotional videos or tour events which incorporate or simulate Plaintiffs’ proprietary systems,

                                                       2   programs or trade names or maintaining the same.

                                                       3          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for Plaintiffs

                                                       4   and against Defendants in the amount of $30,000.00.and CLOSE THIS CASE.

                                                       5          IT IS FURTHER
                                                                  DATED    4-22-19
                                                                          this    ORDERED
                                                                               ____th          that the Clerk
                                                                                      day of ________,   2019.of the Court is directed to REFUND the

                                                       6    $500.00 cash deposit [ECF No. 14] to The Law Firm of Shumway Van for the benefit of Mark
                                                                                                             ________________________________
                                                            Edwards Davis, LLC. , along with any accrued interest.
                                                       7                                                     Hon. Jennifer A. Dorsey
                                                       8                                                     United States District Judge
                                                                                                   _________________________________
                                                       9                                           U.S. District Judge Jennifer A. Dorsey
                                                                                                   Dated: April 22, 2019
                                                      10
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                           Respectfully submitted by
                                                      11
       8985 South Eastern Avenue, Suite 100




                                                           SHUMWAY VAN
                                                      12
             Las Vegas, Nevada 89123




                                                      13
                                                           /s/ Karl A. Shelton, Esq.___________
                                                      14
                                                           MICHAEL C. VAN, ESQ. #3876
                                                      15   KARL A. SHELTON, ESQ #12868
                                                           8985 South Eastern Avenue, Suite 100
                                                      16   Las Vegas, Nevada 89123
                                                           Attorneys for Plaintiff
                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                                                                     Page 3 of 3
